Order denying in part defendants’ motion for a bill of particulars unanimously modified by granting defendants' motion as to items 1, 2, 4, 5 and 7, except the source and ground as to item 7. Plaintiff shall serve his verified bill as to items 1, 2 and 3 five days before the examination of defendants, and shall furnish the other items in a supplemental verified bill five days after plaintiff has completed examination of defendants. Order granting in part plaintiff’s motion for an examination before trial modified by directing the examination to proceed five days after plaintiff has served his verified bill as to items 1, 2 and 3 as herein directed. All concur, except O’Malley, J., who concurs only in so far as to require item 1 of the bill of particulars to be given in advance of the examination before trial. As so modified the order should *937be affirmed. No opinion. Settle orders on notice. Present — Martin, P. J., O’Malley, Townley, Q-lennon and Dore, JJ.